Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3. 9-10, 11-12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Mitsumori (US 2013/0328441).
Claim 1, is a claim to a product the product does not include a tool face. The product by process claim limitations are not necessarily indicative of patentability. Wherein the product is otherwise taught even if by a different process of making the product the claims are considered to be met absent a showing that the claimed process produces a distinct product.
Claim 2 is considered a product by process claim as well and does not appear to provide a structural difference in the product. 
Mitsumori (US 2013/0328441) teaches a carbon fiber layer and a carbon nanotube layer (12a and b) covered by a (15s) silicon carbonitride (ceramic) layer (See figures, [0040, 0043]). The Carbon fiber layer or carbon nanotube layer may include a polymer (See [0040]).  

The combined art would be expected to have the same physical properties given the same composition



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3. 9-10, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumori (US 2013/0328441). 
Claim interpretation: 
Claim 1, is a claim to a product the product does not include a tool face. The product by process claim limitations are not necessarily indicative of patentability. Wherein the product is otherwise taught even if by a different process of making the product the claims are considered to be met absent a showing that the claimed process produces a distinct product.
Claim 2 is considered a product by process claim as well and does not appear to provide a structural difference in the product. 

The device is an actuator and therefore is necessarily considered flexible (See figures 5). 
The combined art would be expected to have the same physical properties given the same composition or alternatively it would have been obvious to one of ordinary skill at the time of the invention to provide the same elastic modulus or electrical conductivity given that they are recognized by the art and dependent upon the desired application.  


Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumori (US 2013/0328441) in view of Yang. 
Claim interpretation: 
Claim 1, is a claim to a product the product does not include a tool face. The product by process claim limitations are not necessarily indicative of patentability. Wherein the product is otherwise taught even if by a different process of making the product the claims are considered to be met absent a showing that the claimed process produces a distinct product.
Mitsumori (US 2013/0328441) teaches a carbon fiber layer and a carbon nanotube layer (12a and b) covered by a (15s) silicon carbonitride (ceramic) layer (See figures, [0040, 
The device is an actuator and therefore is necessarily considered flexible (See figures 5). 
The combined art would be expected to have the same physical properties given the same composition or alternatively it would have been obvious to one of ordinary skill at the time of the invention to provide the same elastic modulus or electrical conductivity given that they are recognized by the art and dependent upon the desired application.  
The primary reference may not teach all the claim limitations. 
 Yang (Strong and ultra-flexible polymer derived silicon carbonitride nanocomposites by aligned carbon nanotubes) Ceramics International 42 (2016), 13359-13367 (available 14th May 2016). 
Yang teaches a flexible ceramic composite that can comprise silicon carbide and aligned carbon nanotubes at 60% that provide high degree of load transfer and toughness and tensile strength (see above pages and abstract).   

Cited relevant art: 

Yang (Three-dimensional-linked carbon fiber carbon nanotube hybrid structure enhancing thermal conductivity of silicon carbonitride matrix composites), carbon 108 (38-46), July 2nd, 2016  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL H MILLER/Primary Examiner, Art Unit 1783